Case 5:18-cv-00577-SMH-MLH Document 13 Filed 04/01/21 Page 1 of 1 PageID #: 48




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION


 ROBERT SMITH                                     CIVIL ACTION NO. 18-577-P

 VERSUS                                           CHIEF JUDGE HICKS

 DR. SEAL, ET AL.                                 MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, determining that

 the findings are correct under the applicable law and noting the absence of objections to

 the Report and Recommendation in the record;

        IT IS ORDERED that plaintiff’s civil rights action be DISMISSED WITH

 PREJUDICE as moot.

        THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 1st

 day of April, 2021.



                                           S. MAURICE HICKS, JR., CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
